Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Michael J. Galloway, Appellant                       Appeal from the Criminal District Court 4
                                                     of Dallas County of Dallas County, Texas
No. 06-13-00158-CR          v.                       (Tr. Ct. No. F-1054302-K).          Opinion
                                                     delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                         Carter and Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect a plea of
not true, and a finding that appellant violated conditions H, K, R and U. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Michael J. Galloway, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 22, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk